Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9. 17, and 21-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 17 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because it is not clear in lines 5-7 whether all of the apertures have the same diameter or whether the first apertures have a different diameter than the second apertures.  Also, the claim is not clear whether the first pitch and the second pitch are the same or not and whether lines 8-10 imply that the first apertures are offset from the second apertures (e.g., as shown in fig. 1).
Claim 37 is indefinite by virtue of its claim dependency upon indefinite claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwartz et al. (US 2021/0333441 A1, already of record).
Regarding claim 1, Schwartz et al.  teach an optical module (e.g., as shown in fig. 23),  comprising: an image sensor (54) having at least one group of pixels (note array of photodetectors 60); a micro lens array (5 with array of lenses 14) disposed on the image sensor (as shown in fig. 23); and an opaque layer (10) covering and contacting the at least one group of pixels (fig. 23 shows an additional layer 62, but Schwartz et al. teach that this layer can be omitted such that the lens array is in contact with the pixel array; see para. 0152), wherein the opaque layer (10) comprises a plurality of apertures (18) defining a first plurality of detecting regions on the at least one group of pixels (see para. 0155), wherein an area of one of the first plurality of detecting regions is substantially equal to an area of one corresponding aperture of the plurality of apertures (since in the embodiment with the lens array in contact with the photodetector array as taught in para. 0152, the apertures 18 would directly define detection regions on the corresponding adjacent photodetector and thus the detection regions would have the same geometric area as the adjacent aperture).

Claims 9 and 29-36 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kang et al. (US 2020/0259979 A1, already of record).
Regarding claim 9, Kang et al. teach an optical module (e.g., as shown in fig. 9), comprising: an image sensor (920) having at least one group of pixels (note array of pixels as shown in fig. 9); a micro lens array (e.g., 911) disposed on the image sensor (as shown in fig. 9); wherein three pixels of the at least one group of pixels (e.g., any three disposed under one lens 911) are configured to operate with one lens of the micro lens array (911).
Regarding claim 29, Kang et al. teach that the three pixels of the at least one group of pixels are arranged non-co-linearly (as shown in fig. 9).
Regarding claim 30, Kang et al. teach that a vertical protection of one lens of the micro lens array overlaps with a vertical protection of three pixels of the at least one group of pixels from a top view perspective (as shown in fig. 9).
Regarding claim 31, Kang et al. teach that each pixel of the at least one group of pixels comprises an aperture, wherein a distance between each aperture and one adjacent lens of the micro lens array is substantially consistent (as shown in fig. 6C).
Regarding claim 32, Kang et al. teach that from a top view perspective, distances between a geometrical center of the one lens of the micro lens array and three geometrical center of the three pixels of the at least one group of pixels are inconsistent (as shown in fig. 9).
Regarding claim 33, Kang et al. teach that the three pixels of the at least one group of pixels and one lens of the micro lens array collectively define a first sub-group optical unit, wherein the at least one group of pixels comprises a second sub-group optical unit and a third sub-group optical unit with repeated arrangement of the first sub-group optical unit (as shown in fig. 9).
Regarding claim 34, Kang et al. teach that the first, second and third sub-group optical units are arranged along a first direction (as shown in fig. 9).
Regarding claim 35, Kang et al. teach that a diameter of one lens of the micro lens array is smaller than one pixel of the at least one group of pixels (as shown in fig. 9; see also para. 0127-0128).
Regarding claim 36, Kang et al. teach that the three pixels of the at least one group of pixels are arranged non-co-linearly, wherein a vertical protection of one lens of the micro lens array overlaps with a vertical protection of three pixels of the at least one group of pixels from a top view perspective, wherein the three pixels of the at least one group of pixels and one lens of the micro lens array collectively define a first sub-group optical unit, wherein the at least one group of pixels comprises a second sub-group optical unit and a third sub-group optical unit with repeated arrangement of the first sub-group optical unit (as shown in fig. 9).

Allowable Subject Matter
Claims 17 and 37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 17 would be allowable because the prior art fails to teach or fairy suggest an optical module, comprising: an image sensor having at least one group of pixels; a micro lens array disposed on the image sensor, wherein a plurality of micro lens of the micro lens array are substantially arranged along a direction; and a first opaque layer having at least three first apertures with a substantially equal diameter; a second opaque layer having at least three second apertures with a substantially equal diameter; wherein the at least three first apertures are substantially and continuously arranged in a first pitch and the at least three second apertures are substantially and continuously arranged in a second pitch.
Claim 37 would be allowable by virtue of its claim dependency upon otherwise allowable claim 17.
Claim 21 would be allowable because the prior art fails to teach or fairy suggest the optical module of claim 1, wherein each of the first plurality of detecting regions is located on one corresponding pixel of the at least one group of pixels and has a geometrical center misaligned with a geometrical center of the corresponding pixel of the at least one group of pixels from a top view perspective.
Claims 22-23 would be allowable by virtue of their claim dependency upon otherwise allowable claim 21.
Claim 24 would be allowable because the prior art fails to teach or fairy suggest the optical module of claim 1, wherein each of the plurality of apertures is located between two corresponding adjacent micro lenses of the micro lens array from a top view perspective.
Claim 25 would be allowable by virtue of its claim dependency upon otherwise allowable claim 24.
Claim 26 would be allowable because the prior art fails to teach or fairy suggest the optical module of claim 1, further comprising a second opaque layer located between the micro lens array and the opaque layer, wherein the second opaque layer is not connected to the opaque layer and comprises a plurality of second apertures.
Claims 27-28 would be allowable by virtue of their claim dependency upon otherwise allowable claim 26.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878